Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 7, 12, 17 and 21.
b.	Claims 1-21 are pending on the application.
Drawings
2.	The drawings were received on 06/10/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 06/10/2021.  The information disclosed therein was considered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Her et al (US Pat 11,037,639 B2). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding to independent claim 1, Her et al in Figures 1-14 are directly discloses a semiconductor memory device (memory device 100, Figure 4) comprising: 
a memory block (memory block BLK1…BLKz) including a plurality of memory cells (memory cell array 110 include a plurality of memory cell as skill in the art); and 
a control logic (a control logic 125) configured to control a peripheral circuit (a peripheral circuit 120) to perform a read operation on selected memory cells among the plurality of memory cells (memory block BLK1..BLKz), wherein the read operation includes a bit line precharge operation, an evaluation operation, and a sensing operation (the control logic 125 may control the overall of the memory device 100, column 16, lines 61-63 and the control logic 125 includes bit line setter 126, which is set a time during which the bit line is to be precharged and/or a time during which the bit line is to be evaluated, column 17, lines 3-8), and wherein the control logic (the control lgic 125) is configured to: 
control (the control logic) the peripheral circuit (the peripheral circuit 120) to float a common source line coupled to the memory block during at least a partial period of a period of the bit line precharge operation (for example, the control logic 125 control the peripheral circuit 120 which contain the bit line setter 126 for set a time bit line is to be precharge and evaluated, see at least in Figure 4, column 14, lines 42 to column 17, lines 18 and the related disclosures). 

Regarding to independent claim 7, Her et al in Figures 1-14 are directly discloses a semiconductor memory device (memory device 100, Figure 4) comprising: 
a memory block (memory block BLK1…BLKz) including a plurality of memory cells (memory cell array 110 include a plurality of memory cell as skill in the art); and 
a control logic (a control logic 125) configured to control a peripheral circuit (a peripheral circuit 120) to perform a read operation on selected memory cells among the plurality of memory cells (memory block BLK1..BLKz), wherein the read operation includes a bit line precharge operation, an evaluation operation, and a sensing operation (the control logic 125 may control the overall of the memory device 100, column 16, lines 61-63 and the control logic 125 includes bit line setter 126, which is set a time during which the bit line is to be precharged and/or a time during which the bit line is to be evaluated, column 17, lines 3-8), and wherein the control logic (the control lgic 125) is configured to control (the control logic) the peripheral circuit (the peripheral circuit 120) to float a common source line coupled to the memory block during at least a partial period of a period which includes the sensing operation of the first read operation and the bit line precharge operation of the second read operation following the first read operation (for example, the control logic 125 control the peripheral circuit 120 which contain the bit line setter 126 for set a time bit line is to be precharge and evaluated, see at least in Figure 4, column 14, lines 42 to column 17, lines 18 and the related disclosures). 

Regarding to independent claim 21, Her et al in Figures 1-14 are directly discloses an apparatus (an apparatus in Figures 1 and 4) comprising:
a storage (a storage device 50) area configured to store instructions; and 
at least one processor (a host 300) configured to execute the instructions to control (a memory controller 200) a read operation including a bit line precharge operation, an evaluation operation, and a sensing operation (a memory device 100 includes bit line setter 126, which is set a time during which the bit line is to be precharged and/or a time during which the bit line is to be evaluated, column 17, lines 3-8),  wherein the at least one processor (the host 300) is configured to control the read operation to: 
float a common source line coupled to a memory block (memory device 100 includes plurality of memory blocs since skill in the art) during at least a partial period of a period of the bit line precharge operation, in which a voltage of a plurality of bit lines coupled to the memory block increases (for example, the host 300 control the storage device 50 which contain read operation 210 and the bit line setter 126 for set a time bit line is to be precharge and evaluated, see at least in Figure 1, column 7, lines 61 to column 10, lines 39 and the related disclosures).
Allowable Subject Matter
5.	Claims 2-6 and 8-11, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the semiconductor memory device wherein, in the bit line precharge operation, the control logic is configured to control the peripheral circuit to: increase the voltage of the plurality of bit lines to a predetermined precharge voltage, and apply a turn-off voltage to a drain select line and a source select line coupled to the memory block (claim 2), the semiconductor memory device, wherein, in the evaluation operation, the control logic is configured to control the peripheral circuit to: apply a read voltage to a selected word line coupled to the selected memory cells, apply a pass voltage to an unselected word line, and apply a turn-on voltage to a drain select line and a source select line coupled to the memory block, wherein the control logic is configured to control the peripheral circuit to apply a reference voltage to the common source line in the evaluation operation (claims 3-6), the semiconductor memory device, wherein, in the sensing operation of the first read operation, the control logic is configured to control the peripheral circuit to temporarily store information indicating whether memory cells selected as a target of the first read operation are turned on (claim 8), the semiconductor memory device, wherein, in the bit line precharge operation of the second read operation, the control logic is configured to control the peripheral circuit to: increase a voltage of the plurality of bit lines to a predetermined precharge voltage, and apply a turn-off voltage to a drain select line and a source select line coupled to the memory block (claim 9) and the semiconductor memory device, wherein, in the evaluation operation of the first read operation, the control logic is configured to control the peripheral circuit to: apply a read voltage to a first selected word line coupled to first memory cells selected as a target of the first read operation, apply a pass voltage to an unselected word line other than the first selected word line, apply a turn-on voltage to a drain select line and a source select line coupled to the memory block, and apply a reference voltage to the common source line (claims 10-11).  
6.	Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “applying a read pass voltage to an unselected word line other than the selected word line among the word lines; and temporarily storing information indicating whether the selected memory cells are turned on, based on the voltages of each of the bit lines, wherein precharging the voltage of the bit lines coupled to the memory block including the selected memory cells comprises floating a common source line coupled to the memory block during at least a partial period of a period in which the voltage of the bit lines increases” in a method of operating a semiconductor memory device as claimed in the independent claim 12.  Claims 13-16 are also allowed because of their dependency on claim 12; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to “a control logic configured to control the program operation of the peripheral circuit, wherein the program operation includes a plurality of program loops, each of the plurality of program loops includes a program phase and a verify phase, the verify phase includes a bit line precharge operation, an evaluation operation, and a sensing operation, and the control logic is configured to control the peripheral circuit to float a common source line coupled to the memory block during at least a partial period of a period of the bit line precharge operation, in which a voltage of a plurality of bit lines coupled to the memory block increases” in a semiconductor memory device as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Han (US. 7,898,872) discloses an operation method used in read or verification method of nonvolatile memory device.
	Ha et al (US. 2012/0008419) discloses a semiconductor memory device includes a peripheral circuit configured to store data in memory.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.